Citation Nr: 1329465	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  10-20 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disability other than posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant (the Veteran) is represented by: Allen 
Gumpenberger, Agent


ATTORNEY FOR THE BOARD

L. Cramp, Counsel





INTRODUCTION

The Veteran had active service from August 1963 to September 
1965.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2009 rating decision of the RO in 
Milwaukee, Wisconsin.

In November 2012, the Board remanded this issue for 
additional evidentiary development.  It has since been 
returned to the Board for further appellate action.  At that 
time, the Board also denied entitlement to service 
connection for PTSD.  The Board's decision with respect to 
that issue is final.  See 38 C.F.R. § 20.1100 (2012). 

In reviewing this case the Board has not only reviewed the 
physical claims file, but also the file on the "Virtual VA" 
system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran does not have a psychosis; current 
psychiatric diagnoses such as depressive disorder, mood 
disorder, anxiety disorder, and adjustment disorder are not 
listed among the diseases for which the presumption of 
service connection for certain chronic diseases, and the 
provisions regarding chronicity in service and continuity of 
symptomatology after service must be considered.  

2.  No current acquired psychiatric disability is related to 
service or to a service-connected disability; no current 
acquired psychiatric disability was superimposed on a 
personality disorder as a result of service.


CONCLUSION OF LAW

An acquired psychiatric disability other than PTSD was not 
incurred in service and is not proximately due to or a 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310, 4.127 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disability.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States 
Court of Appeals for Veterans Claims (Veterans Court) has 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Certain specific conditions are considered chronic diseases 
under VA Law.  These include psychoses, but do not include 
any other psychiatric diagnoses.  38 C.F.R. § 3.309(a).  As 
the Veteran has not been diagnosed with a psychosis, the 
provisions regarding the presumption of service connection 
for certain chronic diseases, and the provisions regarding 
chronicity in service and continuity of symptomatology after 
service are not applicable.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

After a review of all of the evidence, the Board finds that 
the weight of the evidence demonstrates that an acquired 
psychiatric disability other than PTSD is not related to 
service.

The Veteran's service treatment records show that he was 
admitted for treatment of a dissociative reaction in August 
1965.  He was observed sitting with a blank stare for 90 
minutes.  He did not respond to orders or conversation.  His 
in-patient discharge record indicates that he had become 
uncooperative, refused to take orders, and sat on a deck 
refusing to speak.  During the hospitalization, he went AWOL 
but returned voluntarily.  The Chief of Medicine found that 
he had a basic personality problem and was not fit for 
retention in service.  The diagnosis was adult situational 
reaction.  Subsequently, he was diagnosed with dissociative 
reaction and emotionally unstable personality, passive 
aggressive type.

A report of medical examination dated September 8, 1965 
shows an abnormal psychiatric evaluation.  However, an 
examination report dated September 24, 1965 shows a normal 
psychiatric evaluation.  Thus, to the extent that the 
Veteran experienced psychiatric symptoms such as a 
situational or dissociative reaction in service, he was not 
diagnosed with a chronic disability at any time during 
service, and the reaction was found to have resolved at the 
time of separation.  

After service, there is no record of treatment for an 
acquired psychiatric disability for more than 30 years.  In 
conjunction with a May 1998 VA service connection claim, the 
Veteran had a general VA examination in July 1998.  The 
Veteran reported a history of depression in 1979 after 
losing two sons.  The examiner included a diagnosis of 
depression, but found no gross evidence of depression at the 
time of the examination.  An April 1998 VA Discharge Summary 
includes diagnoses of heroin and cocaine dependence and a 
dependent personality.  An October 1998 VA Mental Health 
Treatment Plan note includes diagnoses of opioid dependence, 
cocaine dependence, and alcohol dependence.  

A May 2003 VA treatment record includes diagnoses of 
polysubstance dependence, antisocial personality traits, and 
depressive disorder, NOS, most probably substance induced.   
A December 2008 VA outpatient report includes diagnoses of 
depression NOS and likely personality disorder NOS.  A March 
2009 Mental Health Physician's note includes a diagnosis of 
depression.  A June 2009 Psychiatrist Note includes 
diagnoses of depression and acute adjustment disorder with 
disturbance of emotions and, potentially, conduct.  Relevant 
diagnoses in April 2010 included depression and depressive 
disorder NOS.  

The Veteran had a VA examination in February 2009.  The 
examiner diagnosed dysthymia, as well as elements of a mild 
chronic mood disorder.  An April 2011 VA Mental Health 
Psychiatry Intake note includes diagnoses of depressive 
disorder NOS and cocaine and heroin and alcohol dependence 
in possible remission.  A July 2011 VA Mental Health 
Psychiatry Medication Management note includes diagnoses of 
depressive disorder NOS, personality disorder NOS (cluster B 
predominant, possible paranoid traits), and cocaine, heroin, 
and alcohol dependence in reported remission since 2005.  

The Veteran was hospitalized in May 2012 with suicidal 
ideation after spending 2 days in jail.  He was diagnosed 
with depressive disorder NOS, personality disorder NOS, an 
acute adjustment disorder, and depressive and anxiety 
symptoms evident adjusting to domestic strife, jail time, 
and forced homelessness.

An October 2012 VA Psychiatry Medication Management note 
includes diagnoses of mood disorder NOS and personality 
disorder NOS.

The Veteran was afforded a VA examination in December 2012.  
The examiner diagnosed depressive disorder NOS.  The 
examiner opined that the depressive disorder was not related 
to service.  The examiner noted the Veteran's account of 
onset of symptoms 15 years prior, which had occurred in the 
context of stressful life events, including his disability 
claims, health stressors, family strain, and legal problems.  

The Board finds that the December 2012 VA opinion is 
persuasive, and is consistent with a record that establishes 
no diagnosis or treatment for a chronic acquired psychiatric 
disability during service as well as an extended post-
service period without such a diagnosis.  While the Veteran 
noted to the July 1998 examiner that he had experienced 
depression in 1979 after losing two sons, and while the July 
1998 VA examiner listed a diagnosis of depression, he found 
no evidence of depression at the examination.  Moreover, 
both the examination and the 1979 episode were after 
service.  

Also significant is the fact that the Veteran filed a claim 
for a VA pension in March 1994 on which he was asked to list 
his disabling conditions; he listed only the amputation and 
bone disease of his left arm.  He did not mention a 
psychiatric disability or symptoms.  This is convincing 
evidence that the Veteran was not experiencing chronic 
symptoms of depression at any time proximate to the claim.  

In addition, the Veteran filed a service connection claim in 
May 1998, but mentioned only a back disability.  This claim 
prompted the July 1998 VA examination, which includes the 
first diagnosis of depression.  Thus, the Veteran 
demonstrated as early as 1994 that he understood the 
procedure for filing a claim for VA benefits, and he 
followed that procedure where he believed himself entitled 
to those benefits.  In such circumstances, it is more 
reasonable to expect a complete reporting of symptoms than a 
partial reporting.  This is particularly true in the context 
of a pension claim (March 1994), for which all conditions 
contributing to disability are relevant.  Thus, the 
Veteran's inaction regarding reporting of psychiatric or 
mental symptoms, when viewed in the context of action 
regarding reporting of other symptoms, may reasonably be 
interpreted as indicative of the lack of psychiatric or 
mental symptomatology at that time.  

The Board acknowledges that the Veteran was diagnosed with a 
personalty disorder in the service, and that he currently 
has a personality disorder.  Generally speaking, personality 
disorders are congenital defects that are not diseases or 
injuries within the meaning of applicable legislation for VA 
disability compensation purposes and, therefore, cannot be 
service connected even on the basis of in-service 
aggravation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2012).  

Defects are defined as structural or inherent abnormalities 
or conditions which are more or less stationary in nature.  
VAOPGCPREC 82-90 (July 18, 1990).  Congenital or 
developmental defects, such as a personality disorders, 
automatically rebut the presumption of soundness and 
therefore are considered to have preexisted service.  38 
C.F.R. §§ 3.303(c), 4.9; Quirin v. Shinseki, 22 Vet. App. 
390, 397 (2009); Winn v. Brown, 8 Vet. App. 510, 516 (1996) 
(holding that the Secretary's exclusion of personality 
disorders from 'diseases' or 'injuries' as a congenital or 
developmental defect, such that the presumption of soundness 
does not apply, to be a valid exercise of the authority 
granted to the Secretary).  As such, service connection of 
personality disorders, whether on a direct basis or by 
aggravation, is prohibited.  61 Fed. Reg. 52,695.

However, 38 C.F.R. § 4.127 provides that disability 
resulting from a mental disorder that is superimposed upon a 
personality disorder may be service connected.  In addition, 
in accordance with 38 C.F.R. § 3.310(a), personality 
disorders that result from service-connected disabilities 
may be service connected on a secondary basis.  See also 
VAOPGCPREC 82-90 (July 18, 1990) (noting that congenital and 
developmental defects can be subject to superimposed disease 
or injury such that service connection may be granted where 
the superimposed disease or injury occurs during service); 
61 Fed. Reg. 52,695 (explaining that except as provided in 
§ 3.310(a), § 4.127 was added to reinforce the principle 
that organic personality disorders that develop secondary to 
head trauma, epilepsy, etc., will be service connected 
secondary to these conditions).  Therefore, while 38 C.F.R. 
§§ 3.303(c), 4.9, and 4.127 prohibit any grant of service 
connection for a personality disorder, even if aggravated in 
service, the Veteran's other diagnosed psychiatric disorders 
may provide a basis for service connection if the evidence 
shows these disorders were superimposed upon his diagnosed 
personality disorder.  

Here, service records are absent of any instance of 
superimposed injury or disease.  None of the current 
diagnoses, i.e., depressive disorder, adjustment disorder, 
mood disorder, and anxiety disorder, were present in 
service.  The dissociative reaction noted in service has not 
been noted at any time after service and was not present at 
service separation.  Moreover, the December 2012 examiner 
opined that only depressive disorder NOS was currently 
diagnosed, and this was not related to service, but had 
onset in approximately 1998.  Thus, the evidence 
demonstrates that no current psychiatric disability was 
superimposed upon the Veteran's personality disorder as a 
result of service.  

There is also no assertion or evidence of a personality 
disorder arising from a service-connected disability within 
the meaning of 38 C.F.R. § 4.127; 61 Fed. Reg. 52,695.  
Service connection is only in effect for a low back 
disability and scars.  In this case, the Veteran's 
personality disorder was present in service and, as a 
congenital defect, is presumed to have predated service.  
There is no clinical evidence that relates the onset of a 
personality disorder to any service-connected disability, 
and the Veteran has made no assertions to this end.  

There is no medical opinion that purports to relate an 
acquired psychiatric disability other than PTSD to service 
or to a service-connected disability.  There is also no 
medical opinion establishing that any acquired psychiatric 
disability was superimposed on a personality disorder as a 
result of service.  While the Veteran is competent to report 
his observable symptoms, and although lay persons are 
competent to provide opinions on some medical issues, see 
Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), 
distinguishing among various psychiatric diagnoses and 
personality disorders, and establishing the etiology of such 
disorders, falls outside the realm of the common knowledge 
of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007) (lay persons not competent to diagnose 
cancer).

The Board also notes that the Veteran has not presented 
specific arguments or assertions regarding the etiology of 
non-PTSD psychiatric disorders.  His contentions have 
focused on his assertion that he has PTSD that is related to 
service.  That issue is not before the Board, but is the 
subject of a final Board decision.  

To summarize the Board's findings, the Veteran does not have 
a psychosis but has a personality disorder, which is a 
congenital defect not subject to service connection.  The 
Veteran also has various acquired psychiatric diagnoses, 
including depressive disorder NOS, anxiety disorder, a mood 
disorder, and an adjustment disorder, which are not listed 
among the diseases for which the presumption of service 
connection for certain chronic diseases and the provisions 
regarding chronicity in service and continuity of 
symptomatology after service must be considered.  The Board 
finds that, despite experiencing a dissociative reaction in 
service, and being diagnosed with a personality disorder, 
the Veteran was psychiatrically normal at service 
separation.  The Board finds that the Veteran's personality 
disorder is not proximately due to or a result of any 
service-connected disability.  The Board also finds that no 
acquired psychiatric disability other than PTSD is related 
to service, and that no psychiatric disability other than 
PTSD was superimposed on the Veteran's personality disorder.  

In light of these findings, the Board concludes that service 
connection for an acquired psychiatric disability other than 
PTSD is not warranted.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The notice 
requirements of the VCAA require VA to notify the claimant 
of what information or evidence is necessary to substantiate 
the claim; what subset of the necessary information or 
evidence, if any, the claimant is to provide; and what 
subset of the necessary information or evidence, if any, VA 
will attempt to obtain.  The Board notes that a "fourth 
element" of the notice requirement requesting the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim was removed from the language of 
38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 
30, 2008).

The Veterans Court issued a decision in the appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.

In this case, the Veteran submitted his claim for service 
connection in August 2008.  He was sent a letter in March 
2009 which advised him of the information and evidence 
necessary to substantiate his claim.  That letter also 
advised him as to how disability ratings and effective dates 
were assigned in the event of a successful claim seeking 
service connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Since the March 2009 letter was sent to the 
Veteran prior to the initial adjudication of the claim in 
May 2009, there exists no error in the timing of this 
notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In short, VA has complied with its duty to notify the 
Veteran in this case.

The Board is also satisfied that VA has made reasonable 
efforts to obtain relevant records and evidence.  
Specifically, the information and evidence that has been 
associated with the claims file includes the Veteran's 
service treatment records, post-service treatment records, 
records from the Social Security Administration, and the 
Veteran's written assertions.

In addition, the Veteran was afforded VA examinations in 
February 2009 and December 2012.  These examinations were 
adequate because each was performed by a medical 
professional based on a review of claims file, solicitation 
of history and symptomatology from the Veteran, and a 
thorough examination of the Veteran.  The December 2012 
examination included an opinion addressing the etiology any 
psychiatric disabilities other than PTSD and included a 
rationale that was consistent with the record.  Nieves-
Rodriguez v. Peake, 22 Vet. App 295 (2008).  

The Board finds that a medical opinion specifically 
addressing whether an acquired psychiatric disability other 
than PTSD was superimposed on a personality disorder or is 
secondary to a service-connected disability is not necessary 
as none of the current acquired psychiatric disorders were 
present in service or for many years after service, and as 
there is no assertion on the Veteran's part, or other 
evidence suggesting that a personality disorder was caused 
by any service-connected disability.  The Board also finds 
that an opinion regarding aggravation of a personality 
disorder by service is not necessary as, with the exception 
of personality disorders arising from service-connected 
disabilities, service connection of personality disorders, 
whether on a direct basis or by aggravation, is prohibited 
under VA law.

As noted above, this appeal involves a remand by the Board 
for additional evidentiary development.  A remand by the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  While substantial compliance 
is required, strict compliance is not.  D'Aries v. Peake, 
22 Vet. App. 97, 105 (2008) citing Dyment v. West, 
13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's 
November 2012 remand instructions by obtaining outstanding 
VA treatment records and by scheduling the Veteran for a VA 
examination to determine the nature and etiology of any 
current acquired psychiatric disorder other than PTSD.  The 
examiner provided a current psychiatric diagnosis and 
offered an opinion as to whether such disorder was related 
to the service.  The opinion was accompanied by a rationale.  


ORDER

Service connection for an acquired psychiatric disability 
other than PTSD is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


